Defendant appeals from a judgment awarding plaintiff, a negro longshoreman, seven weeks' compensation at the rate of $20 a week, plus a doctor bill of $22.
The propriety of the award is dependent upon the medical testimony in the record. Two doctors testified, one for plaintiff and one for defendant. Their testimony is irreconcilable, one declaring that plaintiff was disabled during the period for which he claims compensation, and the other that the disability terminated seven weeks earlier, when he was discharged as having been restored to health and able to work.
Due to the fact that the trial court believed the testimony of plaintiff's physician, and considering that on our own account we are unable to say, after an examination of the record, that the judge a quo was manifestly in error, we have concluded that the judgment appealed from must be, and it is hereby, affirmed.
Affirmed.